In re USAgencies Casualty Ins. Co., Inc.; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. A, No. 468,248; to the Court of Appeal, First Circuit, No. 2000 CW 2145.
Granted. Judgment of the trial court denying relator’s exception of res judicata is reversed for the reasons set forth in the dissenting opinion in the court of appeal. The exception of res judicata is hereby granted. Because we now grant the exception of res judicata, the exception of no cause of action is moot.
CALOGERO, C.J., would grant and docket.